      Case: 4:21-cv-00004-NBB-JMV Doc #: 21 Filed: 09/01/21 1 of 1 PageID #: 98




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

DEMETRIUS BARBER                                                                         PLAINTIFF

v.                                                                        No. 4:21CV4-NBB-JMV

JAMES BURKE, ET AL.                                                                DEFENDANTS


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED as frivolous because it is untimely filed and barred by the doctrines of res judicata and

collateral estoppel. The dismissal counts as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 1st day of September, 2021.

                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS
                                                      SENIOR U. S. DISTRICT JUDGE
